
	

114 HR 5358 IH: Penn School – Reconstruction Era National Monument Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5358
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Clyburn (for himself and Mr. Sanford) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish Penn School – Reconstruction Era National Monument in the State of South Carolina as a
			 unit of the National Park System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Penn School – Reconstruction Era National Monument Act. 2.FindingsCongress finds the following:
 (1)Penn Center on St. Helena Island in South Carolina is a unique historical and cultural resource for the understanding and interpretation of the Reconstruction era.
 (2)Penn Center is the site of Penn School, founded in 1862 by Laura M. Towne and Ellen Murray, missionaries from Pennsylvania. It was one of the first schools in the South for formerly enslaved African Americans. The school held classes at Oaks Plantation and Brick Church on St. Helena before moving to its permanent location.
 (3)In 1864, with assistance from the Freedman’s Aid Society of Pennsylvania, Penn School purchased 50 acres of land across from Brick Church from Hastings Gantt and erected a schoolhouse shipped from Philadelphia as its first building. Penn School opened in its permanent location in January 1865, and the campus has continuously operated in various forms to the present day.
 (4)At its founding, Penn School was a central component of the Port Royal Experiment, the effort begun by the Lincoln Administration during the Civil War to help former slaves in the Sea Islands of the South Carolina Lowcountry become self-sufficient.
 (5)Penn School lasted much longer than the Port Royal Experiment, thriving for the duration of the Civil War and through the Reconstruction era, helping thousands transition to freedom.
 (6)After the Civil War ended, Laura Towne advocated for public funding of schools for African Americans in the Sea Islands, knowing that the philanthropic missionary organizations in Pennsylvania which supported Penn School could not meet the need.
 (7)In 1868, Robert Smalls, whose daughter attended Penn School during the Civil War, won passage of a provision at the South Carolina constitutional convention requiring compulsory education for all children ages seven to fourteen that would be financially supported by the government and free of charge to attend.
 (8)The Compromise of 1877 ended Reconstruction in the South, withdrawing Federal military protection of African Americans’ rights. The effects on education of African Americans were immediate. South Carolina quickly stripped communities of their power to democratically elect school board members. By June 1877, the people of St. Helena were forbidden to raise money for educational purposes, effectively ending their nascent public school system.
 (9)Penn School, privately funded by Northern charities, continued, and as Reconstruction ended and the Jim Crow era took hold, Penn School became a sanctuary for former slaves and their descendants, developing a class of rural Black landowners who built communities and preserved African traditions. This adaptation of old traditions to a new land forged a unique culture, which would become known as Gullah.
 (10)In 1901, upon the death of co-founder Laura Towne, who had led the school for 40 years, the Penn School reorganized as the Penn Normal, Agricultural and Industrial School. Led by new chairman, Horace Burke Frissell, then President of Hampton Institute, it adopted the industrial arts curriculum taught at Hampton and Tuskegee Institutes.
 (11)By 1948, Beaufort County was operating public schools on St. Helena and the other sea islands. Penn Normal, Agricultural and Industrial School ended its academic mission and reorganized as Penn Community Services, Inc. (known as Penn Center), dedicated to civil rights and social justice, the preservation of Gullah history and culture, and providing critical services and resources to the community on St. Helena.
 (12)In the 1950s and 60s, Penn Center was one of the few places in the South that Whites and Blacks could gather together, and as a result many social and political organizations used the campus to plan activities as part of the Civil Rights Movement.
 (13)Dr. Martin Luther King, Jr., used Penn Center for Southern Christian Leadership Conference staff retreats and to plan other activities. Much of SCLC’s planning for the great March on Washington and the Poor People’s Campaign took place at Penn Center as did several of King’s iconic speeches.
 (14)The Penn Center campus was designated a National Historic Landmark District by the Secretary of the Interior in 1974.
 (15)Penn Center began to offer legal services, particularly those involving heirs’ property issues, to preserve African-American family land ownership in St. Helena and the surrounding area where property had passed from generation to generation without the benefit of wills or estate plans as a result of Blacks’ lack of access to the legal system.
 (16)In 2000, Congress instructed the National Park Service to execute the Low Country Gullah Culture Special Resource Study, which was completed in 2005. Building on those findings, in 2006 Congress authorized the Gullah/Geechee Cultural Heritage Corridor, dedicating an entity to the preservation and interpretation of African-American culture on the Southeast coast, known as Gullah in North Carolina and South Carolina and Geechee in Georgia and Florida. Penn Center is at the heart of this corridor, helping preserve Gullah culture on St. Helena and throughout the Sea Islands.
 (17)The National Park Service’s Special Resource Study stated that, Penn School is one of the most historically significant educational and cultural institutions in the United States..
 (18)No unit of the National Park Service is dedicated to the preservation and interpretation of the Reconstruction Era, and establishing such a unit at Penn Center will be an important step in ensuring that the National Park Service offers a complete version of American history.
			3.Establishment of Penn School – Reconstruction Era National Monument
 (a)EstablishmentThere is hereby established Penn School – Reconstruction Era National Monument in the State of South Carolina, which shall become a unit of the National Park System when the Secretary has—
 (1)acquired sufficient land or an interest in land within the boundary of the National Monument to constitute a manageable unit, as determined by the Secretary; and
 (2)entered into a written agreement with Penn Center, under subsection (d). (b)PurposesThe purposes of the National Monument are—
 (1)preserving and interpreting for the benefit of future generations the significant educational, social, and cultural history in the National Monument and providing a unit of the National Park Service dedicated to the history of the Reconstruction Era;
 (2)coordinating preservation, protection, and interpretation efforts by Federal, State, and local governmental entities, and private and nonprofit organizations; and
 (3)coordinating appropriate management options needed to ensure the protection, preservation, and interpretation of the many significant aspects of the National Monument.
 (c)BoundariesThe boundaries of the National Monument are the same as the boundaries of the Penn Center National Historic Landmark District as depicted on the map.
 (d)AgreementThe Secretary is authorized to enter into an agreement with Penn Center— (1)regarding the transfer of land or interests in land; and
 (2)delineating the respective roles and responsibilities of the National Park Service and Penn Center in the operation, maintenance, and interpretation of the National Monument.
 (e)Publication of noticeNot later than 60 days after the date on which the conditions in subsection (a) are satisfied, the Secretary shall publish in the Federal Register notice of the establishment of the National Monument as a unit of the National Park System.
 (f)Land acquisitionThe Secretary may acquire by donation, purchase with donated or appropriated funds from a willing seller, or exchange—
 (1)lands or interests in land within the boundary of the National Monument; and (2)lands or interests in land in the vicinity of the National Monument, as determined by the Secretary.
				4.Administration
 (a)In generalThe Secretary shall administer the National Monument in accordance with— (1)this Act; and
 (2)the laws generally applicable to units of the National Park System, including— (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code. (b)Cooperative agreementsThe Secretary may enter into cooperative agreements with other public and nonpublic parties that provide for—
 (1)National Park Service operation and maintenance of the national historic park; (2)collaboration and cooperation by the National Park Service and Penn Center on management and interpretation of the National Monument; and
 (3)the State or other public and nonpublic parties, under which the Secretary may identify, interpret, and provide assistance for the preservation of non-Federal properties within and adjacent to the National Monument, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.
 (c)Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary shall complete a general management plan for the National Monument in accordance with—
 (1)section 100502 of title 54, United States Code; and (2)any other applicable laws.
 (d)Legal description and mapThe Secretary shall prepare a legal description of the land and interests in land designated as the National Monument. The legal description and map prepared pursuant to this subsection shall be on file and available for public inspection in the appropriate offices.
 5.Authority to carry out Federal lawNothing in this Act modifies any authority of the United States to carry out Federal laws on Federal land located within the National Monument.
 6.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)MapExcept for the purposes of section 4(d), the term map means the map titled Penn Center Historic District and received on August 22, 1974, by the Department of the Interior, National Register, as part of the National Register Nomination Form (Form 10–300) for the Penn Center Historic District.
 (3)National MonumentThe term National Monument means the Penn School – Reconstruction Era National Monument pursuant to this Act. (4)Penn CenterThe term Penn Center means Penn Community Services, Inc., a South Carolina corporation recognized under section 501(c)(3) of the Internal Revenue Code of 1986.
			
